Title: From George Washington to Thomas Smith, 3 December 1787
From: Washington, George
To: Smith, Thomas

 

Sir,
Mount Vernon Decr 3d 1787.

I have recd your letter of the 26th of Octr and am much surprised to find that my letters to the Western Country so often miscarry. I enclose a duplicate of a letter which I wrote to you from Philadelphia, and committed to the care of Captn Bradley who informed me that he lived at the Court House in Washington County, should pass through Carlyle, & promised to deliver it himself.
I have written to Mr Smith of Baltimore requesting him to forward to me the money which you informed me you had lodged in his hands for me.
The money which you recover on my acct may be put into the hands of Clement Biddle Esqr. of Philadelphia, who will be so good as to give me information thereof: but if a safe opportunity should offer to Alexandria I would prefer having it lodged there in the hands of Mr William Hunter Junr.
Permit me Sir to repeat my thanks to you for your attention to my business, and once more to request that you, and Mr Ross, would mention the sum with which you will be satisfied for conducting my Ejectmts &c. and receive it out of the money which you may recover on my acct. I am Sir, Yr most Obedt Hbe Servt

Go: Washington

